Citation Nr: 1020886	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-15 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 2007.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
hypertension and assigned an initial noncompensable rating 
effective October 1, 2007.  The Veteran disagreed with the 
initial rating, and in a rating decision dated in April 2009 
the RO increased the initial rating to 10 percent, effective 
October 1, 2007.  The issue of entitlement to a higher 
disability rating based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this appeal.  The RO provided the Veteran 
with VCAA notice as to all elements of the claim in 
correspondence dated in October 2007 and included 
notification of how VA determines the disability rating and 
effective date when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that his hypertension disability is more 
severely disabling.  The Board notes that the most recent 
objective medical evidence in the claims folder consists of a 
private treatment record from the Navy Medical Center at 
Portsmouth and a fee-basis examination report both dated in 
October 2007.  Therefore, the AMC/RO should schedule the 
Veteran for a VA cardiovascular examination to evaluate the 
current severity of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for hypertension.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard to 
allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
hypertension examination performed by an 
appropriate physician to evaluate the 
current severity of his hypertension 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician performing 
the examination for a review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Hypertension 
Examination.  The examination must respond 
to the instructions contained therein.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA or fee-basis examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

